Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed December 3, 2021, have been withdrawn:
	None.  
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With respect to instant claim 20, the specification, as originally filed, provides no basis for “wherein the total amount of solvent in the wash composition is less than 31 weight percent based on the total weight of the wash composition”.  Thus, this is deemed new matter.  For instance, while Applicant states that Table 1 of the instant specification provides basis for this limitation, all the Examples in Table 1 have more than 31% by weight of total solvent.  For example, Example 1 has 39% of total solvent, Example 4 has 39% by weight of total solvent, etc.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641) in view of Stenger et al (US 2019/0225914) or Delplancke et al (US 2019/0161705).  
Piorkowski teaches a unit dose composition comprising a contained formed from a water-soluble or water-dispersible film material; and a liquid composition containing a solvent system comprising water and at least four non-aqueous solvents, said solvent system totals from about 35% to about 80% by weight of the liquid composition and a beneficial composition.  See para. 7.  The water-soluble film of the container may be 
Suitable beneficial compositions include a bleaching catalyst, a buffer, a biocidal agent, a softening agent, an enzyme, a dispersing agent, a soil releasing polymer, an anti-redeposition agent, etc., and combinations thereof.   See paras. 102-160. 
Piorkowski et al do not teach the use of a polyethyleneimine ethoxylated polymer or a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Delplancke et al teach hand dishwashing detergent compositions containing a surfactant system, at least one triblock copolymer, and an amphiphilic alkoxylated polyalkyleneimine.  See Abstract.  The amphiphilic alkoxylated polyalkleneimine is present in amounts from 0.01% to 5% by weight and suitable polyethyleneimine polymers are those having a backbone with an average molecular weight ranging from 
Stenger et al teach a liquid detergent composition including a surfactant system.  See Abstract.  Additionally, the detergents may contain an ethoxylated polyethyleneimine polymer in amounts from 0.1% to 5% by weight wherein the polymer contains 1 to 50 ethoxylate groups and has an average molecular weight of 1600 Daltons, wherein the polymers facilitate viscosity modification of the compositions.  See para. 73.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an ethoxylated polyethyleneimine polymer in the composition taught by Piorkowski, with a reasonable expectation of success, because Delplancke et al or Stenger et al teach the use of an ethoxylated polyethyleneimine polymer in a similar composition which, for example, facilitate viscosity modification of the compositions, and further, Piorkowski et al teach the use of various additional ingredients which would encompass ethoxylated polyethyleneimine polymers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al suggest a single dose pack containing a container .
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Piorkowski in view of Stenger et al or Delplancke et al, Applicant states that instant claims 1 and 17 recite that the non-aqueous solvent is consisting of a combination of glycerine, propylene glycol, a polyethylene glycol having a specific weight average molecular weight range, and a polyethyleneimine-ethoxylated polymer, while Piorkowski et al teach at least four nonaqueous solvents that do not include PEI-PO.  
In response, note that, the Examiner asserts that instant claims 1 and 17 overall recite “comprising” which would allow for the inclusion of any other addition components, including additional solvents as taught by Piorkowski et al.  Note that, when the phrase “consists of” appears in a clause of the body of the claim, rather than immediately following the preamble, the “consisting of” phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).  See MPEP 2111.03(II).
Additionally, the Examiner asserts that Stenger et al and Delplancke et al are analogous prior art relative to claimed invention and Piorkowski et al and that one of ordinary skill in the art clearly would have looked to the teachings of Stenger et al or Delplanke et al to cure the deficiencies of Piorkowski et al.  Stenger et al and Delplanke et al are secondary references relied upon for their teaching of an ethoxylated polyethyleneimine polymer.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an ethoxylated polyethyleneimine polymer in the composition taught by Piorkowski, with a reasonable expectation of success, because Delplancke et al or Stenger et al teach the use of an ethoxylated polyethyleneimine polymer in a similar composition which, for example, facilitate 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/February 8, 2022